DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s response filed 2-5-2021.

3.	Claims 1-20 are pending and have been examined.

Response to Arguments
4.	Applicant's arguments filed 2-5-2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: 35 USC Sec. 102 and 35 USC Sec. 103 rejections:
	The Applicant argues that the reference applied in these rejections: Jonnala et al. US 8,181,240 B2, fails to teach the limitation presented in the independent claims drawn to “determining a risk associated with the at least one entity”. The Applicant argues that Jonnala fails to disclose determining a risk associated with a VLAN and further states that the Examiner has equated a VLAN of Jonnala with the “entity” set forth in the claim.
	The Applicant further argues that the 35 USC Sec. 103 rejections are improper due to the asserted failings of the 35 USC Sec. 102 rejections.
 	Examiner’s Response:

The Examiner maintains that Jonnala further teaches at col. 9 line 48 through col. 10 line 5 the steps of determining a risk that the suspect data detected on a VLAN constitutes an attack. Here, Jonnala teaches that the data traversing a network portion is monitored for certain characteristics indicative of an attack. For example, such characteristics as traffic levels are monitored and are compared to historical levels. In addition, if the traffic level exceeds a predetermined threshold level the data flow is deemed to be a potential (DOS) attack. This reads on determining the risk associated with an entity, and an entity associated with a VLAN since Jonnala additionally teaches at col. 12 lines 33-34 that the type of a device associated with an attack on a VLAN may be determined.
The balance of the Applicant’s arguments regard the 35 USC Sec. 103 rejections and depend from those discussed supra.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-4, 7, 9-12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jonnala et al., US 8,181,240 B2. Jonnala teaches:

As for claim 1, a method comprising:
accessing network traffic from a network (fig. 4: element 430 monitor VLANS, col. 9 lines 48-57: network is monitored for suspect data);
determining an entity type associated with at least one entity communicatively coupled to the network (col. 9 lines 58-60: network components comprise switches, routers, hubs, bridges, or other devices and col. 12 lines 33-34: a source of an attack maybe determined from archived data, this reads on determining an entity type since determining the source of an attack will identify the individual network component);
determining a network portion associated with the at least one entity (fig. 4 element 440: identify a VLAN on which the attack occurs, col. 10 lines 25-34: the VLAN or VLANs associated with an attack are determined); determining a risk associated with 

As for claim 2, the method of claim 1, wherein the network portion is at least one of a virtual local access network (VLAN) (fig. 4 element 440: identify a VLAN on which the attack occurs, col. 10 lines 25-34: the VLAN or VLANs associated with an attack are determined), a service set identifier (SSID), or a segment (fig. 4 element 440: identify a VLAN on which the attack occurs, col. 10 lines 25-34: the VLAN or VLANs associated with an attack are determined).

As for claim 3, the method of claim 1 further comprising: performing an action based on the risk associated with the network portion (col. 10 lines 47-50: a spanning tree state for a VLAN may be updated to a blocked value for a VLAN determined to be associated with an attack, col. 12 lines 5-7: an access control list may be updated to impose protective blocking of a VLAN associated with an attack)

As for claim 4, the method of claim 2, wherein the action comprises at least one of changing a VLAN associated with the at least one entity (col. 10 lines 47-50: a spanning tree state for a VLAN may be updated to a blocked value for a VLAN determined to be associated with an attack, col. 12 lines 5-7: an access control list may be updated to impose protective blocking of a VLAN associated with an attack), quarantining the at least one entity, initiating an update (col. 10 lines 47-50: a spanning tree state for a VLAN may be updated to a blocked value for a VLAN determined to be associated with an attack, col. 12 lines 5-7: an access control list may be updated to impose protective blocking of a VLAN associated with an attack), tracking traffic of the at least one entity (col. 9 lines 48-57: network is monitored for suspect data, col. 12 lines 3-34: source of an attack maybe determined from archived monitoring data), or sending a notification associated with the at least one entity.

As for claim 7, the method of claim 1, wherein the risk associated with the at least one entity is based on an objective associated with at least one of entity risk (col. 9 lines 48-57: suspect data to be monitored may include unauthorized usage of a network, responses to suspect data may include efforts to minimize the effect on the network, col. 10 lines 11-17: suspect data may include instructions that incapacitate a network, therefore suspect data is monitored for such instructions), entity sensitivity, or entity types in the network portion.



As for claims 17 and 18, these claims are drawn to the computer program-product that corresponds to the method of claims 1 and 2. Claims 17 and 18 recite substantially the same limitations as do claims 1 and 2 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 5, 6, 8, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonnala and Hamdi et al., US 2019/0394224 A1.

As for claim 5, Jonnala teaches the method of claim 1. Hamdi, in analogous prior art teaches, the features not taught by Jonnala wherein the risk associated with the at least one entity is based on at least one of a Common Vulnerabilities and Exposures 
As for claim 6, Jonnala teaches the method of claim 1. Hamdi, in analogous prior art, teaches the additional features not taught by Jonnala wherein the risk associated with the at least one entity is based on a sensitivity associated with the at least one entity ([0083]: the sensitivity of data associated with an asset, reading on a network device, are monitored as network security variables). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Jonnala. It would have been desirable to do so since monitoring of this additional factor would increase the 

As for claim 8, Jonnala teaches the method of claim 1. Hamdi, in analogous prior art, teaches the additional features not taught by Jonnala wherein the risk associated with the network portion is based on a sensitivity associated with the at least one device (([0083]: the sensitivity of data associated with an asset, reading on a network device, are monitored as network security variables). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature into the invention of Jonnala. It would have been desirable to do so since monitoring of this additional factor would increase the accuracy by which Jonnala’s system makes a determination that an attack on a network is underway and would thereby increase the utility of Jonnala’s system.

As for claims 13, 14 and 16, these claims are drawn to the system that corresponds to the method of claims 5, 6, and 8. Claims 13, 14, and 16 recite substantially the same limitations as do claims 5, 6, and 8 and are therefore rejected on the same basis.

As for claims 19 and 20, these claims are drawn to the computer program-product that corresponds to the method of claims 8 and 6. Claims 19 and 20 recite substantially the same limitations as do claims 8 and 6 and are therefore rejected on the same basis.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner can normally be reached on M-Th; Tu-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL E CALLAHAN/Examiner, Art Unit 2437